Citation Nr: 0121297	
Decision Date: 08/22/01    Archive Date: 08/27/01	

DOCKET NO.  00-04 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for lung cancer claimed as 
a result of tobacco use.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
March 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), denying the veteran entitlement to 
service connection for lung cancer as a result of smoking 
which began in service.  

In May 2001, the veteran appeared and proffered testimony in 
connection with this matter before the undersigned Member of 
the Board in Washington, D.C.  A transcript of the veteran's 
testimony has been associated with his claims file.


REMAND

The veteran contends that service connection is warranted for 
lung cancer on the basis that this disorder is attributable 
to cigarette smoking, which began in service.  

Private clinical records received in April 1998 in connection 
with the veteran's claim show that the veteran was found on a 
June 1994 computer tomography of the chest to have a 2-
centimeter right upper lobe mass lesion, that was considered 
by his physicians to be highly suspicious of carcinoma.  The 
veteran was noted at that time to have a 30-pack-year history 
of cigarette consumption, as well as asbestos exposure from 
working in a naval shipyard.  A July 1994 cytopathology 
report noted that fine needle aspiration of the right lobe 
had resulted in a specimen significant for poorly 
differentiated non small-cell carcinoma.  This diagnosis was 
confirmed by a right upper lobectomy with lymph node 
dissection in August 1994.  There was no evidence of nodule 
on mediastinal metastasis.  

The veteran's private physician, Alfred L. Knox, Jr., M.D., 
has reported that the veteran was under his care during the 
period from 1994 to 1996 and was diagnosed with lung cancer 
that was successfully removed surgically.  He noted that, 
prior to his diagnosis, the veteran had a 30-year history of 
tobacco use, which he opined was relevant in the veteran's 
developing lung cancer.  

The veteran's mother and sister have submitted statements to 
the effect that the veteran began smoking in service and 
continued to smoke thereafter.  The veteran's mother stated 
that the veteran played high school football and never smoked 
prior to joining the Army.

At his personal hearing in May 2001, the veteran attributed 
his lung cancer to nicotine dependence that started in 
service.  He said he began smoking when he entered the Army 
and prior to leaving service was smoking approximately 
1 1/2 packs of cigarettes per day.  He stated that he tried 
to stop smoking on his own, but his attempts to quit smoking, 
even those attempts assisted by his treating physician, were 
unsuccessful until 1995.  The veteran described his smoking 
habit in service and said that a superior officer removed him 
from a unit football team because of his inability to refrain 
from smoking.  

The Board observes that, while Dr. Knox has attributed the 
veteran's history of tobacco use to the development of his 
lung cancer, no medical opinion has been submitted linking 
the veteran's lung cancer to inservice smoking.  In addition, 
there is no medical evidence showing that the veteran suffers 
or has suffered from nicotine dependence that had its onset 
during service.  Nicotine dependence is a medical question 
that must be answered by a medical opinion or diagnosis.  
Davis v. West, 13 Vet. App. 178 (1999).

As a preliminary matter, the Board notes that, although 
recently enacted legislation prohibits service connection for 
a disability, first manifesting after service, on the basis 
that it resulted from disease attributable to the use of 
tobacco products by a veteran during his or her service, see 
38 U.S.C.A. § 1103 (West Supp. 2000), this statute applies 
only to claims filed after June 9, 1998; the veteran's claim 
was filed prior to that time.  Because the veteran's claim 
was received prior to June 1998, in adjudicating this issue, 
the RO must consider the law as it existed prior to June 9, 
1998.  
In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-97 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In sum, in light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that the veteran's claim must be remanded for 
further development, to include either a medical opinion from 
a VA examiner subsequent to his or her review of the record, 
or, if necessary, following a physical examination.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also, 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of the veteran's post service 
treatment for nicotine dependence and 
lung cancer.  This should specifically 
include medical records maintained by Dr. 
Knox as well as all other records from 
any facility or source identified by the 
veteran or his representative.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
record otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.

2.  Thereafter, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner, 
or, if, in the opinion of that examiner a 
physical examination is necessary, the RO 
should arrange for an appropriate VA 
examination.  The examiner is advised 
that the Board finds the veteran's May 
2001 testimony credible.  If a physical 
and/or psychiatric examination is deemed 
necessary, all indicated testing should 
be accomplished.  The examiner should 
thereafter offer an opinion as to whether 
it is at least as likely as not that the 
veteran acquired nicotine dependence 
coincident with his period of service.  
In doing so, the examiner should make 
reference to the DSM-IV and consider the 
criteria for diagnosing substance 
dependence as specifically applicable to 
nicotine dependence.  In addition, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's lung cancer is related 
to his smoking during his period of 
active duty.  Further, if the examiner 
concludes that the veteran acquired 
nicotine dependence coincident with his 
period of service, and continued to smoke 
after service as a result of that 
nicotine dependence, the examiner should 
offer an opinion regarding whether it is 
at least as likely as not that the 
veteran's lung cancer is secondary to 
that continued smoking.  The examiner 
should set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a legible 
report.  

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence or argument 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


